Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 1 of 50




                        EXHIBIT 3
               COMMUNITY LETTERS
       Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 2 of 50




12 September, 2020

To Whom it May Concern,

We are writing to tell you about our neighbor, Kelly Jackson. This is a difficult
letter for us to write for a number of reasons. We understand the seriousness of
the crime Kelly is accused of. We want him to be treated justly. It is especially
difficult because we have a son in law enforcement who grew up with Kelly. For
that reason, we want you to read about the Kelly Jackson we know.

We have known Kelly for 16 years, when we first moved into the neighborhood. We
have watched Kelly grow from a sweet young boy to a caring, empathetic neighbor.
Over the years, Kelly was active with all the neighbor boys, including our own two
sons. Kelly was a strong, athletic boy who always took the younger kids under his
wing. He was patient when they wanted to play and would teach them skills to
better their games. Even in the last couple years, when younger kids moved into the
neighborhood, he would stop his game to pick up whatever game they were playing,
making them feel included and special.

Kelly was also a trusted neighbor when we traveled out of town. Many neighbors
had him checking their mail, feeding pets and watching their houses while traveling.
He would come to our annual block party and talk to everyone, young and old. He is
respected and respectful of everyone on our street.

We hope this helps you understand Kelly as the person we know and not just based
on what he is accused of.

Kevin and Teri Peterson
         Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 3 of 50




Hello,

         My name is Carlos Serrano. I have known Kelly Jackson since my freshman year at

Edmonds-Woodway high school. I came to Edmonds-Woodway new to the area and I did not

know anybody. Kelly and I both played football freshman year and that is how I made my first

high school friend, and we have shared so many great moments together ever since. Kelly to this

day is still one of my closest friends and I consider him family. Ever since I met Kelly he has

always had this ability to make people laugh and smile, everyone knew him for that. One thing

that I have always known Kelly for is how he always makes sure that the people around him are

doing good. Whenever I would be having a bad day or had something on my mind, Kelly would

always know something was up. He would ask me what's wrong and help me get through tough

times. I am a person who has always struggled to open up to people and tell them what I am

going through. I would say most people cannot really tell when I am in a bad mood, but Kelly

always knew and he could always get it out of me. Kelly helped me get through one of my

lowest times in high school. My junior year I injured my knee for the second year in a row

during the football season. I wanted to give up and I didn't even want to attempt to play my

senior year. Football was something I was very much passionate about. My life in high school

revolved around football. I have never really told anyone about this but at these times I was

depressed and I was dealing with many other things other than football too. I felt like everything

I worked for was taken away from me. Kelly was right there for me the whole time. Kelly would

hangout with me almost everyday and helped me get through things. Kelly was a bright light

during the dark times I was in. I believe that if you asked anybody who truly knew Kelly, they

would say the same exact thing.
        Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 4 of 50




       Kelly and I’s friendship was so rock solid throughout high school. And the same thing

could be said for a lot of other people too. We had the same big friend group and we were all

very close. After high school, most of our friend group was getting ready for college and

working and we all became very busy. During this time when we were all so busy, I believe

Kelly started to go through his own dark times, potentially because he missed having his friends

around. Kelly had gotten into a number of run ins with the law and was taking drugs he should

not have been taking. Some of our mutual friends were reaching out to him but it was clear that

he had been going through some very hard times, it was hard for him to stop running into

trouble. It was very hard to hear and see the things he had gotten into because I knew the

potential and how much of a great person he was. Kelly eventually got the help he needed maybe

a year or two after multiple run-ins with the law. He was able to sober up and stopped getting

into trouble. He started reaching out to our friend group telling us about how far he has come and

how he had been bettering himself. We all eventually started making time for our friend group to

meet up with Kelly again and we could really see how much he had changed. He was always

sober and would only smoke a cigarette from time to time. When friends around him were

drinking some beer or alcohol he would always choose to stay sober. Kelly had finally escaped

his dark past. I truly saw the Kelly that I had met in high school again. He was always a bright

light in the room, making people laugh and smile again. He had got some sort of construction job

and was a full time worker. I remember telling him I was proud of him for how far he has come.

I don’t think I have ever seen such change in a person. I myself believe that after high school,

when our friend group had left for college he had felt alone. He started hanging out with the

wrong people and getting into bad situations. He had finally realized that this was not the life he

wanted to live and decided to make a change and I am so proud of him for it.
        Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 5 of 50




Fast forward to the protest. Kelly is a supporter of the Black Lives Matter movement and he had

gone down there to protest. I personally did not attend the protests but I had seen everything on

TV and Social media. It is a very hectic and chaotic environment. With the frustration of

injustice of the black community along with police brutality, I think Kelly really wanted to

protest and show that he stands for the black community. I believe that because of his previous

run-ins with the law and police brutality across America, as well as the chaotic environment, this

caused Kelly to make a bad decision because of previous emotions he had built up. I think that

the protest had just reminded him about his rough times and resulted in a bad decision. I know

that Kelly would never want to seriously hurt anybody and that he just was frustrated by the

injustice, but he just went about things the wrong way because of emotions.



       I wish I could have been there to stop Kelly from making that bad decision. And now I

face the possibility of not seeing him for years. Over the last year I had finally seen the Kelly I

knew from high school. The Kelly that is capable of doing great things with his life, and the

Kelly that has always been there to help out the people that need him. I am so proud of him from

being able to escape his dark past and I pray that his one bad decision since those times will not

put him away for a long time. Kelly to me is a best friend and my family. I love Kelly. He is my

brother and I know he can do great things with his life.



       Carlos Serrano
        Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 6 of 50




Catherine Mathias
September 9, 2020



Dear Federal Judge,

I am writing this letter on behalf of Kelly Jackson. I have known Kelly for the past 14 years,
since he began attending school with my children. I volunteered regularly at the school and
have worked with Kelly throughout the years. I have also become a friend of the Jackson family
so I’ve continued to stay connected with him. As a teacher of 24 years, I have known many kids
and have watched them grow. Kelly is like a labrador pup, he is unconditionally loving, playful,
bursting with energy, loyal, gentle and the glue that holds a family together. Kelly is, and has
always been, one of the kindest and most accepting people I have ever worked with. He is the
kind of young man who greets older adults, asks how they are doing, and then listens. When
his classmates were left out or treated poorly by their peers, Kelly would be friendly and would
make the effort to connect with them. He is all heart and has a gift of helping others know that
they matter in this world.

The Jackson family is loving and supportive of their children. Early on they saw that they had
active kids so they got involved in sports and activities that their kids would become passionate
about and as a result these kids channelled their energy into becoming amazing skiers and
athletes who cheered on their teammates on the football field. They travelled to places
throughout the world, participating with organizations, such as Habitat for Humanity, to open
their children’s hearts to the beauty of a bigger community. The Jackson family is active in
Edmonds and are loved by so many. Kelly is a young man that has a community of family,
neighbors, friends, educators, coaches and many more who are standing by, ready to support
and guide him as he continues to grow.




Sincerely,

Catherine Mathias
        Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 7 of 50




To whom it may concern,
Kelly Jackson is a compassionate man. I’ve known him over sixteen years and can honestly say I
have never met someone who cares more deeply about his family, friends and community.
Kelly is passionate about justice; he cares deeply about this country and desires it to be just.
When he feels that an individual or a group of people need defending he tries to help them as
much as he can. I know Kelly is a kindhearted young man who cares deeply about our country
and wants us to be a nation where every individual is treated the same regardless of who they are
or what they look like. However just his intentions may be Kelly is a twenty year old boy and
sometimes that passion can go to his head causing him to act in an overzealous manner. Despite
his questionable actions, I don’t believe for one second that his intentions are ever malicious, he
is simply a young man with an overdeveloped sense of justice.
Regarding the events of May 30, I would like to remind you of a scientific fact, that the frontal
lobe of the human brain is not finished developing in males until around the age of twenty-six.
This can assist young men of Kelly Jacksons age in making boneheaded decisions. I would ask
that when making your decisions regarding his sentencing you keep that in mind.


Thank you for your time,


Ericka Jae Engblom
         Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 8 of 50




September 13, 2020

Dear Judge,

My name is Gregory Shideler, I am a graduate of UW in 1994 and currently am the owner of a small
business in Kent WA with 13 employees. I am writing this letter as character witness for Kelly Jackson. I
have read the newspaper and understand seriousness of the charges that are being made against Kelly.

I have known Kelly since he was a young child. His father and I have been very close friends for over 25
years. Kelly is the same age as my son, and my family has had a close family friend relationship with the
Jacksons. For the year 2008-2011 I co-owned a cabin in Leavenworth with the Jackson family and
frequently spent time with Kelly at the cabin and at the Steven’s Pass ski resort. Since we sold our
interest in the cabin, I have seen Kelly several times per year at family dinners and kept track of his
progress through school.

I have known Kelly as an exceptional football player and skier with a strong work ethic on the field.
Since I have known the family for 25 years, I know that he was raised to be with a sense of right and
wrong and with a strong respect for family. I have never had a sense of him as young man with bad
intentions. He has always been polite and respectful towards me. He had many positive male role
models in his life, namely his father and uncle Mike.

I personally had a period in my teenage years when I drank to excess, used drugs, and was engaged in
illegal activity, primarily stealing. I got sober at the age of 19, and have been continuously sober since
then. The last time I saw Kelly Jackson was in January 2020, when he came to an AA meeting to
celebrate my 30 years of sobriety. I understand from that meeting with him that he was recently sober
and had decided to stop using drugs and alcohol. In January of 2020 Kelly Jackson told me his focus was
work and sobriety, and I believed him.

As far as I know, Kelly was in the final stages of putting behind him his late teenage behavior, which did
include drugs, alcohol and other irresponsible behavior, and was setting out on the course of sobriety
and the beginnings of an adult life of work and career. This is the path that I took, and from age of 19
was able to turn myself around, stay sober and become a productive member of society. I believe that
Kelly was on that type of trajectory, and had a very strong family support system to help him achieve
that goal.

My strong belief is that Kelly Jackson is at his core a young man with a strong moral character, though he
has engaged in some youthful irresponsible behavior. He has a strong sense of family, and has a strong
network to help me develop into a productive member of society.



Gregory Shideler
        Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 9 of 50




Isabella Mathias

September 10, 2020

Dear Federal Judge,

I am writing to you on behalf of Kelly Jackson. I have known Kelly since I was in kindergarten,
he has always been filled with energy and cared deeply for his peers.

All throughout primary, elementary, middle, and high school, Kelly has been inclusive, fair, and
supportive of the people around him. I have never met a man, who from such a young age,
displayed constant awareness of the people around him and how to treat them with the kindness
and respect needed for each individual. Kelly gives everyone a chance to feel a sense of
belonging and will support them however he can. He is the person you meet for the first time and
immediately know he is trustworthy, a good listener, and does what he can to make you feel like
you belong.

Our families have grown close and I have spent lots of time with his mother, Maria. She and her
husband put a large focus on athletic activities for their kids. As someone who grew up with
Kelly, outdoor and psychical activities are his life. He has a competitive nature, but it never
stopped him from helping others understand the sport we were playing that day in P.E. or giving
others a chance to shine.


Sincerely,

Isabella Mathias
       Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 10 of 50




September 12, 2020

Re: Letter support of Kelly Thomas Jackson

Your Honor,

My name is Jonnae Tillman. I am a psychiatric nurse practitioner, a faculty member at Seattle
University, and a 20-year resident of Edmonds, Washington. This is a letter of support for Kelly
Thomas Jackson. I have known Kelly most of his life. He is before the court having recently
been arrested for arson and possession of a destructive device during the downtown Seattle
rioting on May 30, 2020.

I do not write to excuse or minimize or diminish the wrongfulness of the conduct alleged. I
simply wish to offer you a studied view of friend who may have temporarily lost his way, but is
by no means a lost cause, and who is, I believe, at his core, a good and decent and
unquestionably redeemable young man.

I met Kelly on his 1st day of 1st grade at Maplewood School in Edmonds, Washington. He and
my son became close friends immediately. Because Kelly and my son played football and
baseball together, lived blocks apart, and attended elementary, middle, and high school together,
I personally engaged with Kelly on a weekly basis for the next 12 years.

On every single occasion – over thousands of interactions – Kelly was kind, thoughtful, and
polite. He never had an unfriendly word to say about anyone. Kelly liked everyone, had a sunny
disposition, and brought a positive outlook to any situation.

But there is no doubt that Kelly has had a rough few years recently. Like many young people
who struggle with ADHD, and have had difficulty learning in a traditional academic setting, with
the onset of adulthood, Kelly has felt lost and confused about his future. Growing up, his
impulsivity created many obstacles for himself, and Kelly is the first to admit this. However, to
my knowledge and in countless personal observations, I have never seen him hurt or
intentionally try to hurt anyone. The Kelly I have known for all these years would throw himself
in front of a bus for anyone – friend or foe.

Kelly comes from a very good home, with two wonderful, very engaged, and supportive parents.
Maria and Thom Jackson, are the absolute best type of community member and neighbor. Maria
has been a P.E. teacher for decades. She is always the first to volunteer at school and sports
functions, and has literally been involved in every book fair, science fair, and music concert.
Thom volunteered his time as a baseball and football coach the entire 12 years our sons were in
school together. And the Jackson family week-long, epic board games are legend. One glance at
       Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 11 of 50




their Facebook page will show two decades of a family committed to their community and to the
joy of being together, whether it be camping, hiking, biking, or skiing.

I ask that you take my experience with Kelly into your consideration of who he is, where he
comes from, and what promise both hold for his future. There is no justification for the behavior
that has placed him before you. But I do not believe his actions reflect his true self. While Kelly
has a long way to go in his decision-making skills, he is a good person, he has led a young life
filled with good intentions, and I consider myself lucky to call him my friend.

Sincerely,




Dr. Jonnae Tillman
tillmanj@seattleu.edu
        Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 12 of 50




September 12, 2020

A Letter of Support for Kelly Thomas Jackson

        I am Kelly Jackson’s paternal aunt, and as such have known him his whole life. Kelly has always
been energetic, passionate, and friendly. Kelly was the child who ran up to everyone he met and said,
“Hi!” He wanted to interact with everyone, and preferably play with them. He was a downhill ski racer—
he threw his heart down the hill, and the rest of his body followed closely after. He sometimes scared
me, not because I was worried about others, but because he knew no fear for himself—that’s the
passion—he commits to what he’s doing completely.

        Since graduating from high school two years ago, Kelly has struggled. Like so many kids, once
out of school and in the “real world,” he wasn’t sure what to do. He got off track last summer, but since
then has done a lot to turn his life around. He’s been gainfully employed in a trade that needs good
workers, he’s been building a good adult life for himself.

         I don’t believe that his actions of last May are part of Kelly losing his way. I think he cared
passionately about justice, and thought he was seeing justice denied. I agree that his actions were not as
carefully thought out as they could, or even should, have been, but he again hurt no one but himself in
trying to take a stand. I don’t exactly know when he was thinking—no one can know that about another
person. He can tell us. No one else can.

         No person is just one thing, nor can he be defined by just one action. Kelly isn’t just my nephew
that I’ve watched grow up, played card and board games with, and loved for his irrepressible spirit. He’s
not just the young man learning to pursue a trade that doesn’t haven’t enough workers to fill society’s
needs. He’s not just a caring person who reaches out to connect with those around him. He’s also not
just the young man who chose the wrong way to demonstrate his opposition to injustice.

        We need people who are willing to engage and care. We need people who won’t accept an
unjust system. We need people who are willing to learn and grow from their mistakes. We need Kelly to
have his chance to grow up and contribute positively to society.

                                                 Sincerely,




                                                 Angela Jackson-Selle
       Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 13 of 50




To Whom It May Concern:
09/11/2020

I am writing on behalf of my grandson, Kelly Jackson, who has been charged with federal
crimes.

The state of our country right now is appalling in so many areas. Trying to do the right thing and
even knowing what is right is in question for so many of us.

Kelly is a young man who has had struggles, but has faced them and was doing well. He has
been clean and sober for months and had a steady job.

Within our family he has been the one who could make us all laugh. He is a kind loving young
man. He has a cousin the same age as he and I used to love watching them when they were
younger because they took such joy in each other.I have never heard him utter an unkind word
about anyone.

I understand there are consequences for everything we do, but he is a person worth saving and
I love him very much.



                                    Linda Jackson- Dale
        Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 14 of 50




I am a cousin to Kelly Jackson. My name is Claire Jackson. I am still trying to wrap my head

around and process why Kelly would do such things, and the only thing I can think of is the

social injustices many of us, many minorities are facing today. I know what Kelly did was wrong,

but I also believe that he was trying to stand up and advocate for the lives of innocent people

that were lost. Kelly didn’t attack a person, he would never hurt even a fly, he was attacking an

institution, as many of us, including myself, feel the same particular way towards this institution.

In the world we live in today, many of us are scared, mad, sad, and angry. It’s hard to process

why one would hate towards anyone because of their skin color, and I know that Kelly feels the

same way. Today we are facing many injustices, and I truly believe Kelly was caught in the heat

of the moment, trying to fight for what’s right in this world, trying to advocate for those who

cannot advocate for themselves. You look at officers Derek Chauvin, Tou Thao, J. Alexander

Kueng, and Thomas K. Lane. Justice was served to them because of the people, the people like

Kelly, advocating for innocent people, getting their lives taken too soon. You look at Breyonna

Taylor, who was shot innocently in her home. The cops involved in such a heinous act, have yet

been charged, and these police officers shot and murdered an innocent woman. They are not

facing their consequences, these are the real criminals. I believe in no way, is Kelly Jackson a

threat to society, but more a member that society needs, one that stands up for what is right.

       Kelly and I have been close since we were little, as he is only a year older than me.

What the media sees in him, and what is making him out to be is something completely different

than who he is. I know him as a kind, funny, compassionate, caring individual. Kelly always

checks up on me, always makes sure I'm ok. In high school, he made sure I was out of trouble,

and acted like a big brother towards me. In fact, the last time I saw him, he paid for my food,

and we had a good talk about life. Kelly has made mistakes, yes. We all have. When you are 20

years old you are an “adult”, but in reality none of us are adults when we are 20. We are all still

figuring out our lives, and what path works best for us. Kelly came to light with his mistakes, and

was working towards a sober life. He had a regular job, and was attending everyday. Kelly really
        Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 15 of 50




was on the right track to success for himself, and it made me proud as his cousin. He was finally

picking up the pieces. Kelly was even attending meetings to help him stay sober, which takes a

lot of drive at 20 years old, as there are many distractions around us. My whole family can back

me on this, even the community of Edmonds. Kelly is a nice, caring, young man, who just

happened to make an honest mistake, one that unfortunately could affect his whole life ahead of

him, a life he deserves to live and continue to thrive in. I believe that Kelly is in no way a threat

to society, and we as a community will not be the same without him. He gives to our community,

to his family, to his friends. Kelly is one of the most selfless people I know, he cares so much

about others. Thanks,

Claire Jackson.
       Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 16 of 50




         I’m Kelly’s cousin and my name is Killian. Kelly may have not been the best role model,
but he has always looked out for others. That’s one thing I admire him for. I went skiing one day
at stevens pass, where the worked. I wanted to hang out with Kelly so badly. So he canceled
half of his day just to make me happy. What Kelly did wasn’t okay in any way, but he’s trying so
hard to change for the better. He has been doing jobs that help the economy and going every
single day. He has been going to rehab classes every week. I am very young, but what I do
know is that my cousin Kelly is a loving, caring, and kind guy. Not a threat to our society.
-Killian Chappell
        Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 17 of 50




        I have known Kelly for a long time, I think I met him in fedar football in 5th grade. Ever

since then we have been good friends. Other than him we have a pretty big friend group and we

are all pretty tight knit. All of us have watched Kelly make a few mistakes over the years. It

started out as a few petty things and gradually he got into more serious trouble. Everyone in

High School makes mistakes, I feel like at one point or another we all have a run in with the

police in High school. This thought process is what made us think nothing of his actions. Never

would I imagine having to write this letter but it is what it is. Kelly got into serious legal trouble

about a year and a half ago. He had some mental issues which made him change the way he

acted around our friends. We all sort of pushed him away from our friend group. We tried to help

him, but nothing seemed to work at the time. We all felt so bad about abandoning him but at the

same time he needed to figure some stuff out. After a while and getting in some more trouble he

ended up in a program in California. I think he lived down there for about 6 months. After the

program he came back to Washington to finish out his probation. We all finally hung out with

him when he came back and he was a completely different person. Still the same jokes but a

new found maturity and realization for his actions. It's been a year since he has been back in

Washington. During that whole year he has been sober and has gone to work everyday. I know

this because we would skateboard and hang out almost everyday. It was weird to see how

much he changed. He was a completely different person. Kelly is still a changed person, he just

made a mistake. I think he knows, we all know. I Don’t want to go throughout my 20’s without

him. I don’t want all of our friends to have to go to an institution just to say “hey”. He doesn’t

belong there. He belongs with our friends, working a trade and eventually having a family of his

own. I can’t watch those early years to set your life up just to be thrown away. -Hunter Magana
Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 18 of 50




   Dear Your Honor,


   My name is Jack Tillman. I have known Kelly Jackson since we were kids. I would like to say
   that we were best friends for the majority of our childhood. We were at times impulsive, but it
   was Kelly’s heart that kept me around. No matter the situation or the circumstance, Kelly’s heart
   was in the right place and he always wanted to help people and do the right thing whether it
   affected him negatively or not.


   I am not condoning his behavior in any way, but I love him too much to not fight for him. He
   made a mistake, a big one, but I believe he was fighting what he believed was right, even if the
   path was wrong.


   I take pride in being honest, and I can say with dignity that Kelly Jackson is a great kid with a
   big heart, who made a mistake and I hope you can find it in your heart to give him another
   chance. There is an army of people who will be looking out for him and his best interests for
   what’s to come next in his life. I can proudly say that I will be one of them until the end.


   Sincerely,


   Jack Tillman
   Jacktillman22@gmail.com
         Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 19 of 50




Cliff Trent
September 11, 2020



Re: Kelly Jackson



To Whom It May Concern:

I am writing this letter as a reference for Kelly Jackson. I have known Kelly since he was 6 years old. My
son Lucas and Kelly were both athletes on a competitive ski racing team. Over the course of the last 14
years I have come to know Kelly quite well and I am very fond of him.

As a fellow ski team member, we had the opportunity to spend a lot of time with him. We would travel
to ski races, stay in shared housing, and share meals together. I have always felt that Kelly is a well-
grounded kid with good values. He has a kind heart and was always willing to help out the younger kids
he interacted with. Of course, in the process of growing up, everyone makes some mistakes along the
way. When that does happen, you hope to be given the chance to make things right. Kelly has the
benefit of a solid family who loves him and can guide and support him through times of trouble.



Sincerely,



Cliff Trent
        Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 20 of 50




To Whom it May Concern-
It is with heavy heart that I try to convey for you to understand what my kind nephew Kelly Jackson
is. Kelly is a champion of the underdog, a protector of those who need a voice. I have had the
priveledge of raising Kelly with my son for the last twenty years, full of laughter, love and a strong sense
of family. In this strange climate of uncertainty our young people do not always understand how to
express their frustrations. What I hope to let you know is a young man full of joy and kindness may have
got caught up in was what he perceived as right. If you ever had an opportunity to witness Kelly’s innate
decency you would see my children, his peers and their parents be thankful for his presence. I am one
women, an Aunt who would please ask you for your kind consideration to make sure this young man
does not pay the ultimate price for a society in chaos. Kelly is and always will be one of the kindest and
most necessary people in this world we live in, and without people like Kelly I would be afraid. Thank
you for allowing my opinion which is full of love and respect for Kelly.
Most respectively, Aimy Chappell
Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 21 of 50
Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 22 of 50
Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 23 of 50
       Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 24 of 50




                                                               Seattle, Sptember 12, 2020

Dear Federal Judge,


We are writing on behalf of Kelly Thomas Jackson and his family.
We have known the Jackson family for almost 15 years. Our children were involved in
the sport of ski racing and over the years we spent many weekends together at the ski
area and traveling to ski races. Over time we have become close friends.
Our interactions with Kelly during his formative years, pre-teen through High School
were always very pleasant. Kelly was respectful, seemed laid back and a bit of a
dreamer. He was well liked by his team mates. We never witnessed any aggression or
violent behavior towards team mates, individuals or objects. Like many teenage boys he
enjoyed taking risks in sports activities (skiing, baseball & football). However, this risk
taking never seemed to occur in other aspects of his life.
During his High School years Kelly exhibited many traits that are common in young
boys, a restlessness that makes school work an almost unbearable burden and a
struggle to find direction in life. These problems definitely took a toll and despite support
from family and friends this listlessness continued after graduation from high school.
We know how much of a burden the diagnosis of mental disease in his older brother
Quinn has been and witnessed its consequences for the family over the last years. We
know that Kelly’s parents have given every possible support to Quinn and later to Kelly
when he seemed to lose his way. Even in recent years, when Kelly appeared to be
struggling, he continued to be thoughtful and respectful when we interacted with him.
As parents of two boys we speak from experience. Bringing up a boy with ADHD, who
during his High School years was involved in a criminal incident that was the result of
juvenile thrill seeking, poor judgment and group pressure, has taught us to be open
minded. The criminal incident involved forcefully entering a property and theft. Our son
was sentenced to community service and a deferred disposition. While our son had to
answer for his actions the sentence was not purely punitive but was geared towards
rehabilitation. We were very grateful that the justice system gave him a 2nd chance. He
is now 38 years old and a successful sales representative for a major American
company, married with 2 children and never again engaged in criminal behavior.
We truly believe that if the accusations against Kelly are proven to have occurred, these
actions were the result of mob a mentally and behavior, and age related poor judgment,
not an underlying tendency for violence or hatred towards the authorities. These are
challenging times for all of us because of the pandemic and its consequences.
Especially for young people, depression, hopelessness and financial insecurity,
combined with social unrest can easily result in emotional overreaction.
       Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 25 of 50




While we in no way condone violence, property damage or criminal behavior we plead
that if Kelly is found to be guilty as charged that he will get the benefit of a justice
system that believes in rehabilitation and 2nd chances.


Sincerely,
William and Petra Barclay
        Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 26 of 50




To whom it may concern and in respectful consideration,

What I know to be true. That Kelly Jackson is a passionate and goodhearted person. He loves the
mountains and skiing and has a loving family. Tom and Maria Jackson are hardworking, salt of the earth,
supportive parents. Like many young people, Kelly has struggled in finding the appropriate way to
express how he feels, has turned to thought-altering substances and has made some extremely bad
choices. I know that all choices have consequences but as a decision is made on his life, I humbly ask for
grace. Kelly is a young man who lost his way and in his very young mind, he thought that he was
supporting the equality of black lives. As Kelly’s story unfolds, please consider that even when people
make horrendous mistakes, they deserve the opportunity to remake their lives.

With deep respectful gratitude,
Beth Butzlaff
Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 27 of 50
       Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 28 of 50




                                                                            Rebecca Wagner

                                                                            September 12, 2020



Dear Federal Judge,

I am writing to attest to the character of Kelly Jackson. I have known Kelly’s family for nearly 20
years and have always enjoyed spending time with them. Kelly has always been courteous,
friendly, and respectful in my interactions with him.

I am an elementary school teacher in town and have taught several of the Jackson’s neighbors
over the years. The young boys I taught looked up to Kelly as a role model. They admired his
dedication to baseball and other sports and were eager for his attention. Even though he was
older than my students, he was always kind to them and took time to play with them and care
for them responsibly.

I believe that Kelly is a kind person who has strong potential to grow into a responsible citizen.

Thank you for your consideration.

Sincerely,

Rebecca Wagner
       Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 29 of 50




Dear Federal Judge,

My name is Errin Shull and I am a teacher in the Edmonds School District. I am
writing a statement for the defendant Kelly Jackson. I have read and understand
the charges he is being accused of hope you will be open to hear statements from
others who know him.

I taught Kelly in elementary and middle school but have know his family for years.
Kelly has always had a good energy about him. He would smile and say hello to
everyone at school or in the community. My own children have reflected nothing but
kind words about Kelly. He has always had a happy heart. He is adventurous and
likes to be challenged. Kelly is an incredible snow skier and and played football in
high school. These sports were a great outlet for him and a place he felt confident.
I believe Kelly’s actions were wrong and impulsive but not intended to hurt anyone.

I hope you can take the time to listen to Kelly’s plea and the statements that
share his true character. He deserves a chance to amend what he has done without
being incarcerated for any extended period of time.

Errin Shull
        Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 30 of 50



I remember when Maria and Thomas brought Kelly home from the hospital. He was so cute and little. I
have always had an affection for Kelly. He has always been kind to me and my husband and our two
daughters. Kelly is close with our youngest daughter Claire who is only one year younger than Kelly. He
has always looked out for Claire and been good to her. Kelly has a good heart and he has volunteered
with Habitat for Humanity, taught ski lessons and worked at Stevens Pass helping out the younger kids. I
don't condone what Kelly did, but I know his heart and I truly believe that he was unhappy with the
situation and wanted to protest. I believe he really got caught up in the moment. I know that there needs
to be some type of consequence for Kelly, but I don't think hard prison time is right for him. Kelly needs
more help and I worry what prison would do to him. Will it help him to go to prison for years or would it
be a beneficial for Kelly to do something else that can help him become the man I know he wants to be. I
know that Kelly is a good human being and that he was arrested for a crime, but I know he would be
better suited with a smaller punishment and possibly helping others in some other ways.

Please know that Kelly has a good heart and he would not ever try to hurt anyone on purpose. I truly
believe that.

Jessica Jackson Kelly's Aunt
        Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 31 of 50




Dear Federal Judge,

I am writing to tell you about Kelly Thomas Jackson. I read in yesterday’s Seattle Times that he has been
charged with setting police vehicles on fire during protests in Seattle.

You see Kelly as a criminal. I see Kelly as a loving young man.

I have led many Habitat for Humanity trips to places around the world. Kelly accompanied my team as
a volunteer to Zambia in 2018. He was an extremely hard worker and a favorite of the Zambian young
people he played soccer with. He also was a loving and compassionate person.

I know that Kelly needs punishment for his crime. I am hopeful that his sentence will teach him a lesson
and lead him to a productive life. At the same time, I fear that a harsh prison sentence among hardened
criminals might encourage him to further retaliate against the law. A wise counselor while he is in jail
could put Kelly on a wholesome life path.

Kelly is a good person at heart. Please acknowledge his goodness as you sentence him. He can be a
strong asset to society.

Sincerely,



Jessie Strauss
Habitat for Humanity Team Leader
       Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 32 of 50




Dear Federal Judge,

Today I read an article about an Edmonds man arrested for arson during the May riots
in downtown Seattle. My emotions have run from anger to sadness over this whole past
four months, but when I read that it was Kelly my heart sank. Anyone who knows me
knows I have little tolerance for people acting violently in the name of protests. I have no
respect for the actions of the mobs over the past months, and believe that everyone is
responsible for their own actions. That being said I would like to say what I know about
Kelly Jackson. I have known Kelly since his birth, and consider him family. I have
coached him in skiing, had many long car rides taking him home from the mountains,
spent many nights playing Risk and Monopoly and dozens of other games with him, and
had hours of conversation with him on all kinds of topics. I have known him all his life,
and can tell you about the guy I know. Kelly has always acted with not a lot of thought
about consequences. He is a person who acts first, and assesses later, but I have never
known him to have evil intent towards anyone. Kelly has a lot of love in his heart. He
can laugh at himself and he doesn't look down on others. I'm praying that good will
come out of these insane times.

Sincerly,

Ken Engblom
        Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 33 of 50




September 10, 2020

Dear Federal Judge,

My name is Jenni McCloughan and I am the K-12 PE, Health, and Move 60 Coordinator in the Edmonds
School District. I have worked in education as a Physical Education teacher for 25 years and have worked
in Edmonds School District for the past 22 years. I am writing a character witness statement for Kelly
Thomas Jackson. I am aware that Kelly has been charged with two counts of arson and two counts of
unlawful possession of a destructive device for his activities at a protest that turned violent in
downtown Seattle.

I first met Kelly Thomas Jackson when he entered kindergarten at Maplewood K-8 School in Edmonds
School District. Kelly was a student in my PE classes so I had him in my classes for many years. I have
known Kelly, his siblings, and his parents for a very long time as his brother and sister, also attended
Maplewood K-8 and the family lives nearby. Kelly was a smart, athletic, kind, and enthusiastic student in
PE and he always did very well in my classes. The community at Maplewood K-8 was a close-knit school
where families all had the opportunity to know each other very well, our children played on the same
sports teams, swam together at the community pool, and competed in athletics in elementary, middle
school, and high school. Kelly loved to volunteer at the school field day by helping the younger students
with activities at the end of the school year. Kelly thrived in PE, sports, and being with his friends at
Maplewood K-8 and eventually at Edmonds-Woodway High School.

Since Kelly and his family live nearby, I often see Kelly walking his dogs, walking to Taco Bell, walking in
downtown Edmonds, and meeting up with friends. When Kelly sees me around the neighborhood he
always says, “Hi Mrs. Mac!” He asks how I am doing, he has always been kind and respectful to me and
to my family, and it means a lot to me when a former student stops in public and says hi. Kelly has
always been a kind, smart, and athletic student but most importantly, Kelly has always been well liked
by his friends, classmates, teachers, other parents, coaches, and his family.

Please feel free to contact me if you have any questions about Kelly Thomas Jackson. I know this is a
very difficult situation but Kelly is a good person, which will make your decision hard. Thank you for your
time and your consideration when you make a decision about Kelly Jackson’s sentence.

Sincerely,



Jenni McCloughan

K-12 PE, Health, and Move 60 Coordinator

Edmonds School District
   Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 34 of 50




                                                                 Julie Perrine

                                                          September 10, 2020

Dear Federal Judge,


I have been a friend of the Jackson family for 18 years. We have had the
occasion through the years to ski together as well as have family game
nights. Kelly, on many occasions, showed up at our house to jump on our
trampoline. His family regularly took care of our dog when we were out of
town and we also took care of theirs. We carpooled to elementary school
together.

Each morning when I pulled up to his house, from kindergarten through 5th
grade, Kelly was always ready to go, the first one in the car with a smile on
his face and a pleasant greeting.

As he grew older I didn’t see him as often but when I did he would greet me
with a smile, eye contact, a hug or handshake. If I stopped by to visit his
mother Maria, it would not be uncommon that I would end up playing a
game of cards with Kelly.

When my daughter was in High School she went every weekend with Kelly
and his family to ski at Stevens Pass. I know that Kelly was raised with
strong family values; each Friday as I watched the Jackson family drive
away, I knew that my daughter was in good hands.

Kelly has always shown me respect. I know that he is kind to animals and
people alike; I know he has a good and decent heart.

Thank you for your time.

Respectfully,

Julie Perrine
Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 35 of 50




  September 9, 2020


  To Whom It May Concern,


  We are writing to provide character references for Mr. Kelly Jackson, our neighbor, who was
  recently apprehended by the Department of Justice for his participation in the May 30th riots
  in Seattle.
  We met Kelly seven years ago when our family moved into the neighborhood. At that time,
  Kelly was a well-spoken, charming young man, who brought all the children from the
  neighborhood to our door to welcome us to the neighborhood. Over the years, we watched
  Kelly grow up, playing football for Edmonds-Woodway High School and occasionally helping us
  with landscaping projects and heavy lifting at our home. Our interactions with Kelly have
  always been cordial and pleasant. He is friendly with our children, polite, and careful when
  driving through the neighborhood. He is a thoughtful, sincere boy on his way to becoming a
  fine young man.
  Since graduating from high school Kelly has held a couple different jobs. We see him come
  and go from long days of work, exhausted and ready to rest up for another day of work.
  Knowing that he was working hard daily, it was shocking and extremely sad to learn of this
  most recent development. Kelly is a good kid who can turn things around if given a chance.
  Given the opportunity, we believe he will choose to use his passion for good. If Kelly is not
  given this opportunity, it could change the course of his life irreparably.
  We sincerely ask that you consider this information when evaluating the next steps for Kelly
  Jackson.


  Thank you,
  Paul and Brenda Murphy
        Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 36 of 50


September 11, 2020



RE: Kelly Jackson

Dear Federal Judge,

I am writing to provide my perspective and many experiences with Kelly Jackson over the past 15 years.
The actions he is charged with are hard to fathom coming from the young man I’ve gotten to know very
well. He has proven to be a kind, thoughtful, and passionate person.

I initially met Kelly while coaching football with his dad, Tom Jackson in 2005. We would continue to
coach football and baseball in the same programs for the next decade. With three children in sports,
the entire Jackson family was always present at the ballfields. Kelly was always quick to earn the respect
of parents, coaches and teammates through his passion for the game and kindness he showed for
others.

We quickly learned both our families had a passion for skiing so purchased a cabin together in 2010.
Our children all joined the ski race team at our local ski hill. This provided the opportunity to get to
know Kelly very well as we lived together nearly every weekend and traveled to races together. He
displayed the same positive character I had witnessed in our years playing baseball and football. He was
always supportive of his teammates and polite and respectful to coaches and parents.

Perhaps the best example of the good heart Kelly has, came from our time in Zambia together building a
house for a local family in desperate need. I knew he was a hard worker from my time volunteering with
him for the various sports leagues we were involved with back home. I also knew he was kind and polite
to those around him. However, the passion and love he showed to the dozens of local children that
would show up at our building site everyday was extraordinary. After working hard digging, hauling
bricks and mixing concrete in 90+ degree temperatures, he would tirelessly entertain and play with the
throngs of children for hours. The pure joy he provided for these children and the love they showed
back to him will always be etched in my memory. This trip showed his passion for helping those less
fortunate and in need.

The charges he’s facing are so difficult to reconcile with the young man I’ve come to know. I recognize
the seriousness of the charges and the need for consequence if proven true. I would just plead with the
court to take in to account the many positive things Kelly has done for others in his short life. He has so
much potential and has already touched so many people in incredibly positive ways. It is my sincere
hope that his actions during this very brief, unprecedented, difficult and confusing time don’t define the
remainder of his life. Thank you for taking the time to read this and for considering the Kelly I know.

Sincerely,



____________________
Rob Turner
       Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 37 of 50




To whom it may concern,

        Kelly is not a bad person. When I think of someone who is selfless and cares so deeply
for others, I see him. I’m a couple years younger than my other cousins and siblings, but he
never leaves me out. He lights up the room with his kindness and compassion. He may not be
the best role model at times, but I aspire to have a heart as big as his. He always makes me feel
like I was welcomed with my other cousins and treated me no differently. The relationships he
has with family and friends is so important to him, and how he puts those relationships first is
something I admire. In all the chaos and madness that is our world today, I pray that he is able
to be seen the way that everyone that he knows sees him.

Sincerely,
Sydney Chappell
        Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 38 of 50




                                                                                                    9/11/20




Dear Federal Judge,


I am writing on behalf of Kelly Jackson, who is one of my dear friends. I have known Kelly since I was
10 years old and I would like to share with you his true character. Kelly has long been a good companion
when it comes to interaction and being a helpful friend. In many instances, Kelly has gone out of his way
to put others first.
From time to time, Kelly has met various figures, one including my great grandmother. She was always
one to come to the need of the others, even in her old age of 99, she never let someone leave her home
without making sure all their needs were met. As her age withered her, it became difficult for her to
move, assistance was needed for her stand every time she sat down and helping turned into a grueling
experience for her. To add, my family was getting exhausted of assisting her and took care of her as if it
was a chore. As Kelly started being around my family more and more, he let me know his worry for my
great grandma and if there was anything he could do to help. I declined immediately because it was not
his responsibility to take care of any of my family members, but he was persistent, going far as talking to
my grandparents without me knowing. My grandma never liked having my great grandmother be alone,
so a plan was made. Without my knowledge, Kelly had exchanged contacts with my grandparents and
told them if they ever needed someone to watch over my great grandmother or just hang out with her,
they should call him. Kelly and I had been friends for quite some time, but never did I think he had the
compassion, and heart to an act to selfless.
For years, I have counted on Kelly Jackson and not once has he had a bad intent towards me, my family,
or anyone close to me. His heart has always been in the right place in times of dread. Whether it be
personal issues, or everyday problems, Kelly has always been open to listen and has held his tongue to
criticize others. I hope these words help describe the true character of Kelly Jackson.


Yours sincerely,




A peer of Kelly Jackson
          Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 39 of 50



September 11, 2020
To the Presiding Judge,
I have known Kelly Jackson for fourteen years – ever since 2006 when our family moved in to the house
next door, and Kelly was six. My children were young as well: Eliza and Will had turned four and one
that year, respectively.
To say that Kelly was welcoming to my young family would be an understatement. There was a knock on
my door nearly every day in summers asking if my kids could play.
Kelly was naturally inclusive and would invite all the neighborhood children to play games, ride bikes,
swim in the public pool, and have adventures in the nearby forested trails. He was known as a
peacekeeper who made sure everyone got a turn and that the game felt fair. His gift for athleticism and
teamwork was evident from those early years and would serve him well later in organized sports, where
coaches and teammates learned quickly his value on and off the field.
A year after we moved in I got a phone call that would change my family’s life forever. My husband of
seven years had a near-fatality at work as an urban forester and suffered a severe traumatic brain injury. I
will never forget Kelly’s response to our tragedy. It was fall, and as a seven-year-old he organized the
neighborhood kids to rake the falling leaves of the Japanese maple tree that join our properties but fall
mostly on my lawn. He asked frank questions about my husband’s condition that demonstrated his
curiosity and care.
As the school years went on, I watched Kelly grow and develop into a generous, helpful young man. I
worked as an Administrative Assistant at the high school he and my daughter attended, so I was able to
observe directly how he purposely stayed clear of high school drama, instead pouring his energy into
sports. He was liked among staff and known by teachers as authentic and kind. In 9th grade my daughter
was a victim of online bullying, and as a junior Kelly supported her through a hard time. Similarly, my
son, who is five years Kelly’s junior, looks up to Kelly. They all continue to be friends and treat each
other like family. As a divorced woman raising teens on my own, I often relied on Kelly to help me move
furniture, cut the grass, and watch my dogs. His family-oriented way of being makes this circumstance
saddening for all.
Kelly Jackson is a good person who made a very bad choice. I recognize his wrong-doing but I also see
that he needs support in what seems like might be a burgeoning mental illness – I’m no expert but I
understand they appear as some youth move into young adulthood. His crimes are completely out of
character from the child and teen and young man I know Kelly to be. He is a credible friend and neighbor
who I trust, and it’s my strong feeling that he regrets his actions. I hope Kelly can get the help he needs
fast, and that the justice system takes his character into consideration. Please don’t hesitate to contact me
with questions: sarahmecannon@gmail.com
Sincerely,
                                 9/11/2020



 X    Sarah Cannon
 Sarah Cannon

 Signed by: cannonsarah@seattleu.edu
       Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 40 of 50



September 11, 2020




Dear Federal Judge,
I have had the pleasure of knowing Kelly Jackson since he was in elementary school. He and my
son are the same age and played sports together since I can remember. He was always the heart
of every team and both his teammates and opponents recognized his athletic ability and
sportsmanship. He was the first (and loudest) to cheer on his teammates when they succeeded
and the first to say, "It's okay man" and pat them on the back when they failed. He was always
respectful to his coaches, the officials and his peers alike. Kelly introduces humor and
personality into everything he does. He's always smiling and friendly and has always been well-
loved by his friends and their families.

Kelly is an avid snow skier and snowboarder and has taught ski school over multiple seasons at
Steven's Pass. He was always the kids' favorite instructor. I watched him bring out the extrovert
in kids who were otherwise introverts. He engaged them with his love of the sport and humor. I
learned how to snowboard at 36 years old and when Kelly met us on the mountain, he coached
me with articulation, patience and kindness. He was a skilled teacher beyond his years and
always so generous with his time and knowledge.

I have also had the pleasure of knowing Kelly Jackson as an adult. He has spent countless nights
on our couch after long video game sessions with my home-from-college son. He is an absolute
joy to have in the house. When I gave birth to a preemie in May of this year, Kelly watched our
dog (who adores him) and helped "hold down the fort" while I was living at the hospital with my
newborn for a month.

My husband and I own a local plumbing company. Recently, Kelly became a plumbing
apprentice at a rival company. It was very impressive to us as many of his friends are in college,
racking up debt without a career path. We know how rewarding and lucrative a career in the
trades can be.

We needed extra hands on a couple of jobs, so we hired him. We can say, without question, that
he is the hardest worker we have ever seen. He never complained and never questioned; he
opened his ears to learn but put his head down to focus and get the job done. I physically worked
on a job with him and was embarrassed at how much better he was than me! He worked harder
than the men who have been doing it for a decade.

When Kelly is here, our home is brighter and full of laughter. His smile lights up a room. This is
the Kelly we know and love.

Sincerely,



Julie Prochnow
       Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 41 of 50



Dear Federal Judge,


My name is Jillian and I am the defendant's older sister. As someone who has known Kelly his
entire life—and seen first hand the effects that serious mental illness can have on a person—I
can say with complete certainty that the actions committed don't reflect the person I have known
and loved for 20 years. I understand completely why the actions taken are considered violent
and I thank god that no one was hurt, but Kelly is not a violent person. He is incredibly kind and
friendly always going out of his way to make others smile and brighten their day. Wether that
was to make sure everyone was included both at school and with the neighborhood kids on our
cul-de-sac, or being gentle and kind with our many foster puppies and kittens. Even as an active
little boy I have never once seen him try to hurt someone’s feelings or be violent in any way.

My older brother, Quinn, was always a smart kid who did well in school and had a great group of
friends. I got to see first hand how much he changed when he was nineteen, the same age Kelly
is now, and went through a psychotic break and the first manic episode of his life. He went from
a normal high school senior (he started school a year late) to someone one I couldn't recognize.
He tried to buy a Ferrari, collected and hid all of the valuables in our house and was overcome
with paranoia about being watched and followed. Once he was medicated and received
treatment the mania and these issues stopped and he began to seem like the person he was
before.

Over the past two years I have seen the same thing happen to Kelly. He told me he was
receiving messages from God telling him to do unstable things like break into and animal shelter
and release cats and dogs to ‘free them”. He told me that he wanted to remove his own eyes
and started making reckless decisions that were not characteristic of him before. He was
abusing weed and alcohol and acting recklessly. Over the past year he has worked hard to
remain sober and work a full time job. He remained committed to his sobriety but needs more
support for his mental health.

I ask you kindly to please consider what these times mean for young people in their teens and
twenties, especially someone who is facing the challenges Kelly is, as we navigate not only a
pandemic but the first major civil rights movement in our lifetimes. As a young person growing
up in a liberal city like Seattle these times have meant that for many of us we are learning about
some of the heartbreaking historical events like the Tulsa massacre or the bombing of the
MOVE house in Philadelphia for the first time. We are seeing footage that is very hard to watch
almost every day on social media of men and women being killed or beaten by police and trying
to adapt to these harsh truths. None of these things make his actions okay and I am in no way
trying to say that. But instead show how an impulsive nineteen year old who is being shown
countless memes and social media posts encouraging him to take action while struggling with a
mental illness that clouds ones ability to make logical and rational decisions could be effected
by the current political climate.

I understand people need to face accountability for their actions and how Seattle deserve safety,
but I want Kelly to have a chance as someone who is so young to learn from his mistakes and
live a life where he is mature enough to see the right way to stand up for justice.

Sincerely,
Jillian Jackson
        Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 42 of 50




To whom it may concern,


Regarding Kelly Thomas Jackson


        I have known my cousin Kelly for as long as we have both been alive- twenty years now.
Growing up with a cousin as my best friend has been one of the greatest blessings of my life, and
the love that I have for him is only rivaled by the love that he has for our family. To grow up
beside Kelly has been a treat in every way- his bravery and empathy is enjoyed by all that he
meets in his life, and his ability to connect with people from all walks of life is second to none.
        What Kelly did was wrong. Using violence to express your anger towards something is
never the right answer, and I know that he is deeply sorry for it. His reasons behind committing
the act, however, come from a place of love for his friends and family, not from a place of
violence and hate. As a person of both African American and Native American heritage, the
injustices brought against people that share my ancestry is equally disappointing and appalling.
The Black Lives Matter movement and the hundreds of protests that have happened across the
country over the past few months have worked tirelessly to bring the injustices to light and
inspire change in both the population of the world and the lawmakers of this country. Kelly,
being the loving and caring person that he is, simply wanted to show his support for those that he
loves in the way he felt was the most justified at the time. The error of his decision is very clear,
but his aggression was simply misguided love. I love him, and so does the rest of his family. He
loves us just the same, but being a young man in a movement of millions pushed a non-violent
person to commit a violent act. Please be understanding, for putting away someone with
intentions as true as his for one indecent act is as big of a miscarriage of justice as the one that he
was protesting that day.


Thank you

Reilly Chappell
        Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 43 of 50




9/13/2020



My name is Mike Jackson and Kelly is my nephew. I have struggled to rationalize why my nephew would

commit such a crime. Violence and anger are not part of Kelly’s character. This is a young man who

engages his family and friends in a loving, respectful and caring manner. He is quick to say “I love you”

and a hug always follows. I recruited Kelly to help me with a fall clean-up at his grandparent’s home the

fall before last. It was two days of hard work accompanied with laughter, love and no complaints.

When the job was done and I was dropping Kelly off at his home I put two hundred dollars in his hand

thanking him for all of his efforts. Kelly refused the payment and stated “Uncle Mike, that was for Nana

and Grandpa not for money.” That is Kelly’s character.


More recently, Kelly has been on a journey towards self-improvement. He has taken steps towards

living a sober life. He has done what the courts have asked of him and has done it with humility and

thought. Kelly is undertaking the process of developing a life plan. Kelly asked if I would be willing to

meet with him this last spring to get some advice. We met and discussed the process for becoming a

professional Tradesman. I am an Electrical Journeyman and business owner and that appeals to Kelly.

Kelly was clear and concise with his questions and I advised him to the best of my abilities. Not long

after our meeting Kelly was hired by a plumbing contractor. Kelly is implementing his plan towards a

career. As his uncle this makes me very proud.


I love Kelly very much. I believe Kelly possesses all the tools to be a contributing, compassionate and

thoughtful member in our society.
        Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 44 of 50




September 13, 2020

To whom it may concern:

My name is Gaby Chappell, I am a cousin of Kelly Thomas Jackson and have known Kelly for 19 years.
Today I am writing to recognize that Kelly’s actions on May 30, 2020 were wrongful, unlawful, and
dangerous and that he should be held accountable for them. That being said, should these allegations
against Kelly prove to be true, this one mistake should not define him for the rest of his life and does not
reflect his true character.

I have been so fortunate to grow up with Kelly. While he is an imperfect person, he has one of the
kindest hearts I’ve ever known and I have learned so much from him. He has been a great example to
me, and all of the younger cousins, on how to care for another. Kelly is someone who watches my
family’s house and dog free of charge, because that’s just what you do for family, according to him. Kelly
is also the person who consistently went out of his way to make sure I felt seen in the hallways of our
high school as he always stopped to say hello. Kelly shows his love through actions and has taught
everyone who has had the privilege to actually know him how to do so.

Hearing the news and these allegations surprised me, as the Kelly I know would never intentionally hurt
or put anyone else in danger. Kelly is always looking out for people which is why he participated in the
Seattle protests in the first place—to demonstrate solidarity with those who are experiencing many of
the injustices of today. While his behavior was unacceptable and the charges against him are deserved,
Kelly’s actions in no way represent who he is. This mistake was a lack of judgement that I know Kelly is
remorseful about. From this I know Kelly will learn and reflect upon it every day.

Sincerely,

Gaby Chappell
        Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 45 of 50




To Whom it may concern,
My name is Isaac Chappell. Kelly Jackson is my nephew. I know that through this process much of what
will be said about my nephew will paint him in a negative light. I'm hopeful that those reading this and
the many other letters gets to understand who Kelly is. To be clear, I fully appreciate the seriousness of
the accusations facing my nephew. The social environment we are currently living in is confusing,
frustrating and at times overwhelming to many of us and can be especially difficult to process for our
young community members. We are seeing unrest in our country almost daily on social media and news
outlets. To know Kelly is to understand that he wants to help, to make a difference. I've known Kelly his
entire life; having enjoyed the opportunity to raise him along with my 20 year old son as one of my
own. He is one of the most kind people I've ever met. His kindness is only outdone by his empathy for
those without a voice or those that are hurting. That's what comes to mind as I continue to think of
Kelly; empathy. This young man is the type of person that listens, feels your pain and wants to
help. Our communities need more people with hearts like Kelly. I love him dearly, as do my 4 children
who count Kelly as a brother. I'm hopeful this letter and others helps you understand the Kelly we know
and love. Thank you for time and consideration.


Best Regards,
Isaac Chappell
      Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 46 of 50




9/13/2020
To whom it may concern,

I am writing this letter on behalf of Kelly Jackson. My name is Langley Jackson. I
am Kelly's older cousin. Kelly has always played a huge impact on his family.
He attended every family event he could when he wasn't working a job, Showed up
and interacted with every family member, and gave nothing but a positive attitude
to the family. The atmosphere
was always uplifting with Kelly around. Kelly has always worked a job since he was
16 years old and would miss family events sometimes because of his dedication and
hardwork to previous jobs. He would help family
friends with jobs and tasks, and always be the first to do stuff around the house
with family gatherings. The day I came home from the hospital, Kelly was over here
to see my brand new baby. He lit up with a huge smile
on his face (Picture below). I could tell their bond was lifetime. My daughter, Rylee,
loves her cousin Kelly. Rylee gets excited to see Kelly at every family event. That
boy is one of Rylee's favorite family members.

One time I sent Kelly a text message on his birthday. You could tell how happy he
was that I just went out of my way to think of him. Kelly didn't care about the
presents or things given to him. Just the thought
that his cousin went out of her way to shoot him a quick Happy Birthday. Things like
this are what matters to Kelly. Even on his own birthday he would ask about Rylee.
He wanted to make
sure Rylee was doing well and was thinking of us. That is how you can tell Kelly has
a huge heart. When Kelly does receive a gift, he is the most appreciative person
and will give back more to anyone he knows.
If you give to him, he will go out of his way to make sure you are as happy as can
be.

Kelly Jackson is like a little brother I never had. I love him like a brother. Kelly
has a huge support system with myself, my family, and all of his close friends. I
know Kelly has made a mistake and people
make mistakes in life, it happens. This doesn't define Kelly as a person. People who
truly know Kelly know he is loving, caring, passionate about others, and does
everything he can to make time for his family.
I appreciate you taking the time to read my letter and acknowledge what I have to
say. Kelly is my little cousin and will always be an important person in myself and
my daughter.

Respectfully,
Langley Jackson
Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 47 of 50
        Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 48 of 50



September 10, 2020


RE: Kelly Jackson


To The Presiding Federal Judge,

I have been close friends with the Jackson family for over 6 years. I’ve had the opportunity to spend
family vacations and time at our shared cabin with Kelly and the Jackson family. What I know is true
about Kelly is he is caring, hard-working, helpful to those in need and wonderful to kids.

A couple years ago, I took a Habitat for Humanity trip to Zambia with Kelly. We had a group of all ages
and Kelly was one of the youngest. His willingness to learn new skills, work ethic on the job site,
collaboration with the local workers and leadership he provided to the local children was impressive for
a young man. He was a well valued team member and gave so much to the community.

I have witnessed Kelly’s big heart and willingness to help those in need many times. He even rescued me
when my car was stuck in a few feet of snow on a remote road late at night.

He has always been wonderful with kids and very generous with his time. I noticed this both in Africa
with the local children and with my daughter when he takes time to ski and play games with her on
vacations.

There are many more positive characteristics I know to be true about Kelly. What I most want you to
know is he has contributed to many people’s lives in very positive ways. I understand the seriousness of
the charges made against him. It’s honestly hard to reconcile the person I know with these charges.
I am writing this in the hope you will take the positive impact Kelly has had on those around him for the
majority of his life into consideration at the time of sentencing.

Sincerely,


Cori Alexander
       Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 49 of 50




September 13, 2020




To Whom It May Concern:

I have known Kelly Jackson since he was five years old. We had just started to unload boxes
from the moving truck into our new home in Edmonds, when I looked up to find this precocious
little man in my living room. He smiled and asked if we had any kids. He looked at me and
grinned a most warming smile. I knew right away that Kelly Jackson would be a permanent
fixture in our home. Kelly became friends from the first day with my two children, and over the
years our families became very close- like an extended family. Kelly never needed an invitation
to come over and was always welcome in our home. He was always kind and patient when
playing with my two kids, who were a few years younger than he was. He would take his time to
help them learn how to play sports and use his creativity when putting together a neighborhood
show that the parents would come and watch. I know him to be kind to animals in the
neighborhood and to this day is quick with a gregarious smile that makes you feel welcome.

I hope whomever is reading this takes in to consideration Kelly’s patient and caring nature. He
is a good and kind person inside.



Thank you for your time,


Stacey Carr
National Board Certified Teacher
      Case 2:20-cr-00148-JLR Document 12-1 Filed 09/14/20 Page 50 of 50




My name is Jodi Everett and I am writing to you on behalf of my friend Kelly. I
first met Kelly in high school, he always seemed in high spirits and you could tell
how loved he was by the people around him. I knew he had a couple run ins with the
law but the person I got to know was one of the most kind hearted and giving
friends that I know to this day. Kelly should not have done what he did and he
should expect consequences. Everyone in Kelly’s life knows how much he has changed
over the course of the last year. The progress he has made and the relationships he
has rebuilt has been eye-opening. To see someone get out of a bad place, especially
because he wanted to himself is inspiring. I really believe that Kelly has so much
ahead of him and he deserves a chance to show that. To whomever this finds, please
give Kelly a chance to grow into the person everyone knows he is. I would also hope
that you keep in mind that his actions came from a place of anger and unrest
rooting from the current political and social movements. I truly think it is hard for
people to express emotions about such serious and pressing current events. Thank
you for listening.
